United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1004
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Glenn Frederick Smith,                   *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: November 7, 2001
                              Filed: November 21, 2001
                                   ___________

Before LOKEN, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Glenn Frederick Smith pleaded guilty to conspiring to distribute
methamphetamine, cocaine, and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), (b)(1)(B)(ii), (b)(1)(D), and 846. The district court1 sentenced him to
324 months in prison and five years supervised release. On appeal, counsel has
moved to withdraw under Anders v. California, 386 U.S. 738 (1967), and filed a
brief, and Smith has moved for appointment of new counsel. These pleadings argue
that the district court should have imposed a lower sentence because Smith

      1
       The HONORABLE MARK W. BENNETT, Chief Judge, United States
District Court for the Northern District of Iowa.
understood he would receive a ten-year sentence, the district court erred in assessing
firearm and role enhancements, the government failed to prove drug quantity, the
district court failed to consider U.S.S.G. § 5G1.3(c) in sentencing, and Smith did not
understand what was happening at sentencing. Smith also asserts that his counsel
was ineffective. We affirm.

        Smith’s sentencing arguments fail because (1) he stipulated to a base offense
level of 36 and acknowledged under oath at the plea hearing that he could receive a
sentence ranging from ten years to life in prison and was waiving his right to a jury
trial, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997); United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); (2) he did not receive a firearm
enhancement; (3) he waived his objection to the role enhancement by not requesting
a ruling at sentencing, see United States v. Hester, 140 F.3d 753, 762 (8th Cir. 1998);
(4) section 5G1.3(c) did not apply because Smith was not subject to an undischarged
prison term; and (5) at sentencing, Smith informed the district court that he wanted
to proceed with sentencing, had reviewed the presentence report with counsel, and
understood the stipulations he was making, cf. Nguyen, 114 F.3d at 709. Smith’s
ineffective-assistance claims are more appropriately presented in a 28 U.S.C. § 2255
proceeding. See United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

       We have conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), and conclude there are no other nonfrivolous issues. Accordingly, we affirm,
grant counsel’s motion to withdraw, and deny Smith’s motion for new counsel.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-